Title: From George Washington to Brigadier General Enoch Poor, 5 February 1780
From: Washington, George
To: Poor, Enoch


          
            Dear Sir
            Head Quarters Morris Town 5th Feby 1780
          
          I am favd with yours of the 29th ulto by Capt. Leigh. Our military Chest being at this time intirely exhausted, it is not in my power to send you recruiting Money by him, but I have given him a letter to Genl Heath, who I hope will be able to spare some from the Chest at the Highlands.
          I should have been glad had the state of your domestic Concerns permitted you to remain with your Brigade during the Winter. But as they do not, I cannot refuse your request of leave of Absence—I must however make a point of your returning to Danbury by the Middle of April—The peculiarity of Major Norris’s circumstances induces me to deviate from the Rules

established for furloughing Officers, but I must also insist upon his returning at the same time that you do.
          Capt. Leigh has settled the matter of Cloathing with the Cloathier General.
          I am pleased to hear that you are well supplied with provision and am with great Regard Dear Sir yr &c.
        